NO. 07-04-0001-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                     JUNE 10, 2004

                         ______________________________


                          BETTY ANN NEWBY, APPELLANT

                                           V.

          SHERIA EVANS, INDIVIDUALLY AND AS ADMINISTRATRIX
   OF THE ESTATE OF GEORGE RALPH NEWBY, JR., DECEASED, APPELLEE


                       _________________________________

          FROM THE 84TH DISTRICT COURT OF HUTCHINSON COUNTY;

                  NO. 34,142; HONORABLE JACK YOUNG, JUDGE

                        _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.


                               MEMORANDUM OPINION


      On January 2, 2004, the clerk of this court received a copy of a Notice of Appeal

filed on behalf of appellant, Betty Ann Newby. By letter dated May 20, 2004, the clerk

advised appellant that the trial court clerk had advised this Court that arrangements had

not been made for payment of the trial court clerk’s record. The appellant was directed to
provide this Court with proof that the record was either paid for or satisfactory

arrangements had been made by June 2, 2004.


      No response to the appellate clerk’s letter of May 20, 2004 has been received,

therefore, this appeal is dismissed. See Tex. R. App. P. 37.3(b)




                                                Phil Johnson
                                                Chief Justice




                                          -2-